DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 10 is objected to because of the following informalities:  A proper ‘‘Markush’’ claim recites a list of alternatively useable species; and is commonly formatted as: ‘‘selected from the group consisting of A, B, and C’’ or "wherein the material is A, B, or C". see, MPEP 2173.05(h). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of “the species of chemical formula 1 through chemical formula 10 in the claim 10 recited in the claim represent a group of diverse chemical compounds with distinct chamical formulas, which do not share any substantial structural feature” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Regarding claims 5 and 11-12, the use of the phrase "further comprising" renders the claim indefinite because it is unclear the transitional phrase “comprising” is an open-ended language, whereas, the claims 5 and 11-12 depends on claim 1, which uses the transitional phrase “consisting of” a closed-ended language?

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (KR 2001-0010568 A; provided with the IDS dated 4/23/2021; herein after KR-568; Machine English Translation) in view of Kim et al (US 2019/0148167).
With regards to claims 1,2,5 and 10, KR-568 discloses an etching gas composition comprising: sulfur-containing fluorocarbon gas such as C4F8S, C3F6S or C3F6S2 for selectively etching silicon oxide film with respect to silicon nitride film (see at least the abstract; and 2nd paragraph at page 4 of the Machine translation) and the C4F8S (octafluorotetrahydrothiophene) is a saturated and cyclic sulfur-containing fluorocarbon compound shown below:

    PNG
    media_image1.png
    165
    248
    media_image1.png
    Greyscale
 octafluorotetrahydrothiophene (Molecular Formula	C4F8S); source PubChem (Google).
With regards to claim 1, it is noted that the at least the oxygen-containing gas, inert gas, fluorocarbon gas and hydrofluorocarbon gas are purely optional compounds and therefore, not included or required in the instant claimed etching composition.
KR-568 fails to disclose the claimed content of the sulfur-containing compound in the composition.
However, in the same field of endeavor, Kim et al disclose above and also disclose that the organosulfur compound may be present in an amount of, e.g., about 1 vol % to about 90 vol % of the total volume of the etching gas mixture [0055]; and aforesaid overlaps the claimed range of 1 to 100 % vol and overlapping ranges are prima facie obvious, MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Kim et al’s teaching of typically known concentration of the sulfur-containing compound in the etching composition into KR-568’s teaching for effective etching as taught by Kim et al.	
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
With regards to claim 5, KR-568 discloses that in addition to the sulfur-containing gas, oxygen-containing gas such as oxygen, CO or CO2 can be added (see the 6th paragraph at page 6); and inert gas, for example, the Ar, the He, the Xe etc. can be supplied (see the 7th paragraph at page 6).
With regards to claims 11-12, KR-568 discloses that the etching composition may adding CxFy (x=1~6, y=2~12) group gas or the hydrofluorocarbon (HFC) group gas, or in other words, CxHyFz (x=1~6, y=1~4, z=2~10) (see paragraph sixth at page 6); and aforesaid teaching encompasses the claimed specific fluorocarbon gas (FC) and hydrofluorocarbon (HFC).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713